UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CONSTANCE PRIESTER,                                               2:19-cv-03581

                                 Plaintiff,
                                                              COMPLAINT
                         -against-


                                                              Jury Trial Demanded
THE COUNTY OF NASSAU, THE NASSAU COUNTY
POLICE DEPARTMENT, JOHN/JANE DOES 1-10,
NASSAU COUNTY POLICE OFFICERS, SUPERVISORS
AND/OR COMMANDERS, INDIVIDUALLY AND IN
THEIR OFFICIAL CAPACITIES

                                 Defendants.




      Plaintiff CONSTANCE PRIESTER, by her attorneys, SULLIVAN & BRILL,

LLP, complaining of the Defendants, alleges:

                            NATURE OF THE ACTION

      1.      This is a civil rights action in which Plaintiff CONSTANCE

PRIESTER seeks to recover money damages for Defendants’ violation under color of

state law of his rights, privileges, and immunities secured by 42 U.S.C. § 1983, the

First, Fourth, Sixth, Eighth, and Fourteenth Amendments to the Constitution of the

United States, and the Constitution and laws of the State of New York, which

occurred on or about March 21, 2018.

      2.      Plaintiff seeks compensatory damages, punitive damages, an award of

attorneys’ fees and costs, and such other and further relief as the Court deems just

and proper.

                                              1
                            JURISDICTION AND VENUE

      3.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the

First, Fourth, Sixth, Eighth, and Fourteenth Amendments to the Constitution of the

United States.

      4.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

1343, and 1367(a).

      5.     This Court has supplemental jurisdiction over the New York state

claims pursuant to 28 U.S.C. § 1367.

      6.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2)

because this is the judicial district in which the events giving rise to Plaintiff’s

claims occurred.

                                    JURY DEMAND

      7.     Plaintiff demands a trial by jury in this action and on each and every

one of their claims.

                                       PARTIES

      8.     Plaintiff, CONSTANCE PRIESTER (hereinafter “Plaintiff”) is a citizen

of the United States and resides in Nassau County, New York.

      9.     Defendant, THE COUNTY OF NASSAU, is a municipal entity

organized under the laws of the State of New York. It operates THE NASSAU

COUNTY POLICE DEPARTMENT (hereinafter “NCPD”), a department or agency

of THE COUNTY OF NASSAU responsible for the negligent, tortious, and

intentional conduct; appointment; training; supervision; promotion; and discipline



                                            2
of police officers and supervisory police officers, including the individually named

Defendants herein.

      10.    At all times mentioned hereinafter, THE COUNTY OF NASSAU

operated, maintained, and controlled NCPD and its agents, servants, and

employees.

      11.    At all times relevant herein, Defendants JOHN/JANE DOES 1-10,

NASSAU COUNTY POLICE OFFICERS, SUPERVISORS AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES were

acting as agents, servants, and/or employees of THE COUNTY OF NASSAU and/or

NCPD, acting within the scope of their employment and under the direction of THE

COUNTY OF NASSAU and NCPD. Consequently, THE COUNTY OF NASSAU is

liable under the doctrine of respondeat superior for the officers’ tortious, negligent,

and/or intentional actions.

                COMPLIANCE WITH GENERAL MUNICIPAL LAW

      12.    On or about June 18, 2018, Plaintiff served a Notice of Claim in

writing upon THE COUNTY OF NASSAU.

      13.    THE COUNTY OF NASSAU acknowledged receipt of the Notice of

Claim by stamp and signature dated June 18, 2018, 11:06 AM.

      14.    Plaintiff complied with the request of the municipal Defendants for an

oral examination pursuant to Section 50-h of the General Municipal Law by

testifying at a 50-h hearing on October 17, 2018.

      15.    At least thirty (30) days have elapsed since the service of the Notice of

Claim prior to the commencement of this action and adjustment of payment thereof
                                           3
has been neglected or refused, and this action has been commenced within one (1)

year and ninety (90) days after the happening of the event upon which the claims

are based.

                              STATEMENT OF FACTS

      16.    On or about March 21, 2018, (hereinafter “date of incident”), at

approximately 1:00 PM at the CVS, located at 1829 Grand Ave, Baldwin, New York,

Nassau County, Plaintiff was filling a prescription for her diabetes medication.

While picking up the prescription, Plaintiff got into a verbal altercation with

another CVS customer who used racial invectives against Plaintiff. Ms. Priester is

African American; the other customer was a white male.

      17.    Upon attempting to leave the CVS, Nassau County Police Officers

approached and physically seized Plaintiff, a 68 year-old retired social worker,

without asking her any questions or conducting any investigation.

      18.    While holding Plaintiff against her will, officers then searched

Plaintiff’s person and her handbag. They removed her car keys from her handbag,

and then proceeded to use the keys to enter, search and ransack Plaintiff’s car,

which was parked across the parking lot.

      19.    Plaintiff was then placed in handcuffs and forced to stand in front of

the CVS in full view of passersby and other customers.

      20.    The officers told Ms. Priester that she was alleged to have a gun. No

gun was ever recovered.




                                           4
      21.    After approximately 40 minutes in handcuffs, Plaintiff was taken,

against her will, by ambulance to Nassau University Medical Center. She was told

by police that she needed psychiatric clearance before she could be released.

      22.    After being interviewed at the hospital by two psychiatrists, Plaintiff

was released without being medicated or without any treatment.

      23.    As a direct and proximate result of the actions and conduct of the

Defendants, Plaintiff suffered deprivation of his federal and state constitutional

rights and state law rights; physical and psychological injuries; pain and suffering;

and emotional distress; and medical and legal expenses.

                        COUNT I: FALSE IMPRISONMENT

      AS AND FOR A FIRST CAUSE OF ACTION FOR FALSE
      IMPRISONMENT JOHN/JANE DOES 1-10, NASSAU COUNTY
      POLICE OFFICERS, SUPERVISORS AND/OR COMMANDERS,
      INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES

      24.    Plaintiff repeats, reiterates, and realleges each and every allegation

contained in paragraphs marked “1” through “23” with the same force and effect as

if more fully and at length set forth herein.

      25.    That beginning on or about the date of incident at or near the location

of incident, Defendants, and their agents, servants, and/or employees intentionally

handcuffed and imprisoned the Plaintiff, without any just cause, and held her

against his will until she was released on March 21, 2018.

      26.    That Plaintiff was falsely imprisoned and remained imprisoned while

held in an ambulance and in Nassau University Medical Center.

      27.    That said imprisonment was caused by Defendants, their agents,

                                           5
servant, and/or employees, without any warrant or other legal process and without

authority of the law and without any reasonable grounds, or cause to believe that

Plaintiff was guilty of any crimes, or was danger to herself or others or that

Defendants had just cause to imprison Plaintiff.

      28.     Plaintiff was wholly innocent of any crime and did not contribute in

any way or manner to his imprisonment by Defendants, their agents, servants,

and/or employees and was forced to submit to the aforesaid imprisonment entirely

against her will.

      29.     That Defendants, their agents, servants, and/or employees, as set forth

above, intended to confine Plaintiff; Plaintiff was conscious of the confinement;

Plaintiff did not consent to the confinement; and the confinement was not otherwise

privileged.

      30.     That by reason of the aforesaid false imprisonment and detention of

Plaintiff, her freedom was restricted, she was subjected to great indignity,

humiliation, pain and great distress of mind and body.

                             COUNT II: FALSE ARREST

      AS AND FOR A SECOND CAUSE OF ACTION FOR FALSE ARREST
      JOHN/JANE DOES 1-10, NASSAU COUNTY POLICE OFFICERS,
      SUPERVISORS AND/OR COMMANDERS, INDIVIDUALLY AND IN
      THEIR OFFICIAL CAPACITIES

      31.     The Plaintiff repeats, reiterates, and realleges each and every

allegation contained in paragraphs marked “1” through “30” with the same force

and effect as if more fully and at length set forth herein.




                                           6
       32.    That beginning on or about the date of incident at or near the location

of incident, Defendants, and their agents, servants, and/or employees arrested the

Plaintiff.

       33.    That said arrest was caused by Defendants, their agents, servants,

and/or employees, without any warrant or other legal process and without authority

of the law and without any reasonable grounds or cause to believe that Plaintiff was

guilty of such crimes, or that Defendants had just cause to arrest Plaintiff.

       34.    Plaintiff was wholly innocent of any crime and did not contribute in

any way or manner to his arrest by Defendants, their agents, servants, and/or

employees and was forced to submit to the aforesaid arrest entirely against his will.

       35.    That Defendants, their agents, servants, and/or employees, as set forth

above, intended to arrest and confine Plaintiff; Plaintiff was conscious of the arrest

and confinement; Plaintiff did not consent to the arrest or confinement; and the

arrest and subsequent confinement were not otherwise privileged.

       36.    That by reason of the aforesaid false arrest and detention of Plaintiff,

she was imprisoned and subjected to great indignity, humiliation, pain and great

distress of mind and body.

             COUNT III: ASSAULT, BATTERY AND EXCESSIVE FORCE

       AS AND FOR A FOURTH CAUSE OF ACTION FOR ASSAULT,
       BATTERY, AND EXCESSIVE FORCE AS TO DEFENDANTS
       JOHN/JANE DOES 1-10, NASSAU COUNTY POLICE OFFICERS,
       SUPERVISORS AND/OR COMMANDERS, INDIVIDUALLY AND IN
       THEIR OFFICIAL CAPACITIES




                                           7
        37.   Plaintiff repeats, reiterates, and realleges each and every allegation

contained in paragraphs marked “1” through “36” with the same force and effect as

if more fully and at length set forth herein.

        38.   That on that date of incident and at the location of incident, Plaintiff

was assaulted and battered and subjected to excessive force.

        39.   Defendant THE COUNTY OF NASSAU, through its agents, servants,

and/or employees, and JOHN/JANE DOES 1-10 while acting within the scope of

their employment, handcuffed, restrained, and otherwise assaulted, battered, and

used excessive force against Plaintiff.

        40.   Defendant THE COUNTY OF NASSAU, through its agents, servants,

and/or employees, and JOHN/JANE DOES 1-10 had no reason or just cause to

assault and batter Plaintiff. Said conduct was without Plaintiff’s consent or

permission, and was far in excess of any force necessary to effectuate Plaintiff’s

arrest and/or control his person.

        41.   That Defendant THE COUNTY OF NASSAU, its agents, servants

and/or employees, and NASSAU COUNTY POLICE OFFICER JOHN/JANE DOES

1-10,   NASSAU      COUNTY      POLICE      OFFICERS,     SUPERVISORS        AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES as

agents of behalf of THE COUNTY OF NASSAU, within the scope of their

employment intentionally, willfully, and/or maliciously assaulted and battered

Plaintiff, in that they had the ability to cause imminent harmful or offensive bodily

contact and intentionally did an act which threatened to and did cause such contact

to Plaintiff. That said acts caused apprehension of such offensive contact to
                                           8
Plaintiff, when officers in a hostile and/or offensive manner touched Plaintiff

without her consent and with the intent to initiate offensive bodily contact with

Plaintiff.

       42.    That THE COUNTY OF NASSAU is liable for the actions of its

employees, including the above named agents, servants, and/or employees for

conduct committed within the scope of their employment.

       43.    That by reason of the aforesaid intentional assault and battery,

Plaintiff suffered and still continues to suffer from emotional and physical injuries.

                             COUNT IV: NEGLIGENCE

       AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANT
       THE COUNTY OF NASSAU, THE NASSAU COUNTY POLICE
       DEPARTMENT FOR NEGLIGENCE

      44.    Plaintiff repeats, reiterates, and realleges each and every allegation

contained in paragraphs marked “1” through “43” with the same force and effect as if

more fully and at length set forth herein.

      45.    That Defendant THE COUNTY OF NASSAU and NCPD was negligent,

careless and reckless in hiring retaining, supervising, promoting, and training its

employees, and the officers herein, in that said officers, as employees of THE

COUNTY OF NASSAU were not qualified to be hired, retained, or promoted as

police officers and lacked the experience, skill, training, and ability to be employed

by THE COUNTY OF NASSAU.

      46.    That Defendant THE COUNTY OF NASSAU and NCPD failed to

exercise due care and caution in its hiring, retaining, promoting, and training

practices; in that Defendant THE COUNTY OF NASSAU and NCPD failed to
                                             9
adequately test, analyze test results, and/or investigate Defendant-officers’

backgrounds; THE COUNTY OF NASSAU and NCPD failed to adequately screen

said officers; failed to adequately monitor the officers; failed to properly discipline

officers who violate police officer guidelines, rules, and regulations; failed to properly

train and retrain officers; and in that Defendant THE COUNTY OF NASSAU and

NCPD, its agents, servants and/or employees were otherwise careless, negligent, and

reckless.

      47.    That the aforesaid occurrence – an assault and battery, false arrest and

imprisonment, unconstitutional search and seizure, excessive force, and the

resulting injuries to mind and body, were caused wholly and solely by reason of the

negligence and/or deliberate indifference of Defendant THE COUNTY OF NASSAU

toward its NCPD and THE COUNTY OF NASSAU’S officers, agents, servants,

and/or employees under respondeat superior without any negligence on the part of

Plaintiff contributing thereto.

                            COUNT V: MONELL CLAIM

      AS AND FOR A SIXTH CAUSE OF ACTION AS AGAINST THE
      COUNTY OF NASSAU, THE NASSAU COUNTY POLICE
      DEPARTMENT     FOR     VIOLATION       OF    PERSONAL
      CONSTITUTIONAL RIGHTS UNDER 42 U.S.C. § 1983

      48.    Plaintiff repeats, reiterates, and realleges each and every allegation

contained in paragraphs marked “1” through “47” with the same force and effect as if

more fully and at length set forth herein.

      49.    59.    That on the date of incident and at the location of incident, the

police officers involved were present as part of their regular and official employment
as police officers for Defendant THE COUNTY OF NASSAU and NCPD were acting

under the color of law and within the scope of their employment.

      50.      That Defendant THE COUNTY OF NASSAU and NCPD caused,

developed, maintained, and/or created a policy and/or custom and/or practice, or

decision of a final policymaker, and/or acted with deliberate indifference to patterns

and/or police practices violating constitutional rights of its citizens, which caused the

violations of Plaintiff’s rights, including: falsely arresting individuals without

probable cause; improperly holding and/or detaining such individuals without

probable cause or reasonable suspicion; excessive and arbitrary use of force; illegal

use of police equipment; failing to follow police guidelines; failing to monitor or

discipline police misconduct; failing to gather evidence and investigate when

allegations of police misconduct are alleged; condoning silence within the police

department regarding misconduct; failing to properly supervise, train, investigate, or

discipline officers; engaging in a pattern of supervision where all officers are

evaluated based upon the number of arrests made; in promoting officers with higher

number of arrests; in instituting a policy, custom, and/or practice of arrest quotas

and/or productivity goals; falsely swearing out criminal complaints; and failing to

intervene to prevent the above-mentioned practices.

      51.      That the unlawful and illegal conduct of Defendant THE COUNTY OF

NASSAU and NCPD deprived Plaintiff of the following rights, privileges, and

immunities secured to her by the Constitution of the United States and of the State

of New York:
             a) The right of Plaintiff to be secure in his person and effects against

      unreasonable search and seizure under the Fourth and Fourteenth

      Amendments to the Constitution of the United States;

             b) The right of Plaintiff not to be deprived of life, liberty, or property

      without due process of law, and the right to the equal protection of the laws

      secured by the Fourteenth Amendment to the Constitution of the United

      States;

             c) The right to be free from cruel and unusual punishment and

      excessive force;

             d) The right to be free from arrest without probable cause;

             e) The right to be free from false imprisonment and arrest;

             f) The right to be free from abuse of process;

             g) The right to due process of law; and

             h) The right to have equal protection, privileges, and immunities under

      the laws.

      52.    That as Plaintiff was lawfully and properly at the subject location,

police officers acting as agents, servants and/or employees of Defendant THE

COUNTY OF NASSAU and NCPD seized Plaintiff and arrested her.

      53.    That said acts constituted an illegal seizure of Plaintiff and deprived

her of his rights and liberties as set forth in the Constitutions of the United States

and of the State of New York and under 42 U.S.C. § 1983 and 42 U.S.C. § 1986.
      54.    That said actions violated the Fourth and Fourteenth Amendments to

the Constitution of the United States of America, violated Plaintiff’s right to be

secure in her person, and Defendants used excessive and unlawful force.

      55.    The existence of aforesaid unconstitutional customs, policies, patterns,

and/or practices may be inferred from repeated occurrences of similar wrongful

conduct.

      56.    The following is evidence of unconstitutional custom, policy, pattern,

and/or practice of THE COUNTY OF NASSAU and/or the NCPD with respect to

failing to develop or implement policies on racial profiling and/or arresting

minorities on the basis of race:

             a) In 2013, Newsday conducted an investigation into police misconduct

      on Long Island and reported the following:

                    i) Long Island police “face some of the weakest oversight in the

             Country.”

                    ii) For the period examined, more than 100 officers involved in

             serious misconduct cases remained on the job or continued to work for

             years before retiring.

                    iii) At least 49 Nassau and Suffolk County police officers had

             been sued more than once and between 2002 and 2013, and those

             counties paid out over 30 million dollars in misconduct case

             settlements.
      b) Behind the Badge, a database created by the New York Civil

Liberties Union, documented that, between January 2012 and May 2015, the

NCPD reported 1605 complaints resulting in 2601 allegations of misconduct.

This equates to one complaint for every sworn member of the NCPD. The most

common allegations were unprofessional conduct and improper tactics and

procedure.

      c) According to Newsday, in an extensively researched article dated

October 19, 2017, titled Unequal Justice, individuals of color on Long Island

“were arrested at nearly five times the rate for whites, according to an

analysis of police and court records from the years 2005-2016.” In addition to

that telling statistical data, the authors found the following:

             i) That “[m]ost Long Island authorities admit they rarely check

      for racial patterns in arrests and court outcomes, even though it’s

      recommended by experts. For six years, Nassau County police failed to

      properly report the number of Hispanic arrests to the state.”

             ii) That although government studies show little difference in

      marijuana usage between whites and people of color, in Long Island the

      rate of arrests for people of color is nearly four times greater than for

      whites.

             iii) In Nassau Country non-whites account for 67% of the felony

      arrests, while making up only 30% of the population.
      57.    Defendants’ actions on the date of incident were performed under the

color of the policies, statutes, ordinances, rules, and regulations of THE COUNTY

OF NASSAU and NCPD.

      58.    That Plaintiff did not commit any illegal act, either before or at the time

she was falsely arrested and imprisoned, assaulted, battered, and deprived of his

constitutional rights as set forth in the Constitution of the United States,

particularly 42 U.S.C. § 1983 and the Constitution of the State of New York.

      59.    That by reason of the aforesaid, Plaintiff was injured in mind and body.

      60.    That by reason of the aforesaid, Plaintiff seeks punitive damages, costs,

attorney’s fees, and expert fees as provided by 42 U.S.C. § 1988, and such other relief

as the court may deem just and proper.

            COUNT VI: VIOLATION OF CONSTITUTIONAL RIGHTS

      AS AND FOR A SEVENTH CAUSE OF ACTION FOR VIOLATION
      OF CONSTITUTIONAL RIGHTS UNDER 42 U.S.C. § 1983 AS
      AGAINST JOHN/JANE DOES 1-10, NASSAU COUNTY POLICE
      OFFICERS,    SUPERVISORS     AND/OR     COMMANDERS,
      INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES

      61.    Plaintiff repeats, reiterates, and realleges each and every allegation

contained in paragraphs marked “1” through “60” with the same force and effect as if

more fully and at length set forth herein.

      62.    That at all times hereinafter mentioned, Defendants JOHN/JANE

DOES 1-10, NASSAU COUNTY POLICE OFFICERS, SUPERVISORS AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES, were

each employed by Defendant THE COUNTY OF NASSAU and were acting under the
color of their official capacities and their acts were performed under the color of the

policies, statutes, ordinances, rules, and regulations of Nassau County and the State

of New York.

      63.      That at all times hereinafter mentioned, JOHN/JANE DOES 1-10,

NASSAU         COUNTY       POLICE       OFFICERS,        SUPERVISORS          AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES were

acting pursuant to orders and directives from Defendant THE COUNTY OF

NASSAU and NCPD.

      64.      That during all times hereinafter mentioned, JOHN/JANE DOES 1-10,

NASSAU         COUNTY       POLICE       OFFICERS,        SUPERVISORS          AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES acted

under color and pretense of law, to wit: under color of the statutes, ordinances,

regulations, customs and usages of THE COUNTY OF NASSAU and/or the NCPD

and that Defendant officers were acting under the color and pretense of law and

engaged in the illegal conduct set forth in this complaint to the injury of Plaintiff and

deprived her of the rights, privileges, and immunities secured to her by the First,

Fourth, Sixth, Eighth, and Fourteenth Amendments to the Constitution of the

United States, the laws of the United States, the Constitution of the State of New

York, the laws of the State of New York, and 42 U.S.C. § 1983 and 42 U.S.C. § 1986.

      65.      That the unlawful and illegal conduct of JOHN/JANE DOES 1-10,

NASSAU         COUNTY       POLICE       OFFICERS,        SUPERVISORS          AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES
deprived Plaintiff of the following rights, privileges, and immunities secured to her

by the Constitution of the United States and of the State of New York:

             a) The right of Plaintiff to be secure in her person and effects against

unreasonable search and seizure under the Fourth and Fourteenth Amendments to

the Constitution of the United States;

             b) The right of Plaintiff not to be deprived of life, liberty, or property

without due process of law, and the right to the equal protection of the laws secured

by the Fourteenth Amendment to the Constitution of the United States;

             c) The right to be free from cruel and unusual punishment and

excessive force;

             d) The right to be free from arrest without probable cause;

             e) The right to be free from false imprisonment and arrest;

             f) The right to be free from abuse of process;

             g) The right to due process of law; and

             h) The right to have equal protection, privileges, and immunities under

the laws.

      66.    That by reason of the aforesaid violations, use of force, seizure of

Plaintiff’s person, her false arrest and false imprisonment, assault and battery,

falsifying evidence, Defendant officers involved in the arrest and prosecution of

Plaintiff, violated Plaintiff’s rights and privileges as provided to her in the

Constitution of the United States of America and the Constitution of the State of

New York, and laws thereto. Defendant officers violated 42 U.S.C. § 1983.
        67.   That as a proximate result of Defendants’ actions, Plaintiff was

subjected to great indignities and humiliation, and pain and distress of mind and

body.

        68.   Plaintiff seeks compensatory damages, plus punitive damages, costs,

attorney’s fees, expert fees, as set forth and provided by 42 § U.S.C. 1988, and such

other relief as the court may deem just and proper.

                      COUNT VII: FAILURE TO INTERVENE

        AS AND FOR AN EIGHTH CAUSE OF ACTION FOR VIOLATION
        OF CONSTITUTIONAL RIGHTS UNDER 42 U.S.C. § 1983 AS
        AGAINST JOHN/JANE DOES 1-10, NASSAU COUNTY POLICE
        OFFICERS,    SUPERVISORS    AND/OR    COMMANDERS,
        INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES FOR
        FAILURE TO INTERVENE

        69.   That Plaintiff repeats, reiterates, and realleges each and every

allegation contained in paragraphs marked “1” through “68” with the same force and

effect as if more fully and at length set forth herein.

        70.   Members of the NCPD have an affirmative duty to assess the

constitutionality of interactions between their fellow members of service and

civilians and to intervene where they observe or have knowledge that another

member or other law enforcement agency violated a civilian’s constitutional right(s).

        71.   JOHN/JANE DOES 1-10, NASSAU COUNTY POLICE OFFICERS,

SUPERVISORS AND/OR COMMANDERS, INDIVIDUALLY AND IN THEIR

OFFICIAL CAPACITIES witnessed and/or had knowledge of JOHN/JANE DOES 1-

10,     NASSAU     COUNTY       POLICE      OFFICERS,     SUPERVISORS        AND/OR

COMMANDERS, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES’s
unlawful and/or unconstitutional arrest of Plaintiff. Both the arrest of and initiation

of criminal prosecution against Plaintiff were without probable cause or other legal

justification and were based on facts known to the officers to be false. However,

Defendant officers failed to take any action or make any effort to intervene, halt, or

protect Plaintiff from being unlawfully, unconstitutionally, and/or wrongfully

arrested and prosecuted.

      72.    That by reason of the aforesaid, Plaintiff was injured in mind and body.

      73.    That by reason of the aforesaid, Plaintiff seeks punitive damages, costs,

attorney’s fees, and expert fees as provided by 42 U.S.C. § 1988, and such other relief

as the court may deem just and proper.

      WHEREFORE, Plaintiff respectfully requested that this Honorable Court

enter judgment against the Defendants, jointly and severally, and in favor of

Plaintiff, for compensatory and punitive damages in an amount no less than

$1,000,000 , plus costs, expenses, attorney’s fees, and such other and further relief as

may be lawful and appropriate.

Dated: New York, New York
       June 18, 2019



                                              SULLIVAN & BRILL, LLP
                                              Attorneys for Plaintiff




                                              By: Joseph F. Sullivan, Esq.
                                           Trinity Centre
                                           115 Broadway, 17th Floor
                                           New York, New York 10006
                                           Phone: (212) 566-1000
                                           Fax: (212) 566-1068
                                           Email for service of papers:
                                           emailservice@sullivanbrill.com


s/ Joseph F. Sullivan, Esq.
Sullivan & Brill, LLP
Attorney for Plaintiff
115 Broadway, 17th Floor
New York, New York 10006
Phone: (212) 566-1000
Fax: 212-566-1068
Email: joseph.sullivan@sullivanbrill.com

s/ James Healy, Esq.
Sullivan & Brill, LLP
Attorney for Plaintiff
115 Broadway, 17th Floor
New York, New York 10006
Phone: (212) 566-1000
Fax: 212-566-1068
Email: james.healy@sullivanbrill.com
